RECEIVED IN
            COURT OF CRIMINAL APPEALS                                       V
                                                                                           -03
                  DEC 3 0 201*1

                raTtaostaJDIerk                                                      jajiJi
                                                                      teimi-^^-^)-ll:32l:
j!!*LIhuLLXJ^ViaW^xorj
                                                               bmmuVoTion
                                                                    ....... *&
                                                                            _ _                    od_




       Vd \vm \m $r momna an 4hr.>h\cf,mail. His atgi#) ^ /few

        r         _ -»..-                       t-1*^ ^m<n<rrA^^€at5idcaraf|
                                  mm ond%,<s\W ra^'e^e^
'€fif-fe.^Tf,^Knnf.g/Qmfi feroiAn Lucrum 6nfar\rifeHai^HW^difi^f^-^.
                                   —    _   —        „_   -„    _    —_-_   _.   _   —g   j-   —




neicsn^a^T Vir^i LraWflfrftrmc. name, s^gfi felonMafil aum IW&failfSrihr^
                           m.      j$l            Tammm V> ml wArflWi
Wiii ^ortArAi Vi^^W.VL«^rtr mn«u \euW> pAm p^m/?yAint^r Ihfe

^a gonfflj^kflifc, /1 SrtVilft\ftWn-fa /%MiWliV^n i-mWaMnd <ar



as
j^.Xfefffr iga^sj
                     IWi^^imi

                                         i




                                 11
         iMLqCM       4lw
                    ISOOfffi
                                 %mtek}kif3L
                                 H/Yni i.^Asiin
ZE^^EM^r"\:^W kX\^^MiliM\
             gk ^rni^f i%crrok


 $t&WL        'msrmm^




                                                  :   ft